United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2842
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Odel Clay,                               *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 15, 1999
                                  Filed: January 21, 1999

                                    ___________

Before BOWMAN, Chief Judge, MURPHY, Circuit Judge, and VIETOR,1 District
      Judge.
                            ___________

PER CURIAM.

       Odel Clay pleaded guilty to a federal crack cocaine charge, preserving for appeal
his claim that the District Court2 erred by denying his motion to suppress.




      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
      2
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
       Having carefully considered Clay’s appeal, we conclude that the motion to
suppress was correctly denied. Accordingly, Clay’s conviction is affirmed. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-